DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/1/2021 has been entered. The amendments to the claims have placed them in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant added the following limitations per the amendments filed on 11/1/2021; “adjusting the first type of sensor to a conservation state based at least in part on the occupancy patter;” and “wherein sharing the portion of the stored power with the second type of sensor is based at least in part on the second type of sensor operating under an active state and the first type of sensor operating under the conservation state”. Per the new amendments, the claim now requires that the first sensor which is to share power with the second sensor is placed in a conservation state based on an occupancy pattern and will share the power when the second sensor is an active state. 

The closest prior art of record is Park et al. (US PGPUB 20130043738) and newly cited reference, Cudak et al. (US Patent 9,811,132). The reference of Park discusses transferring of power between two devices in which a determination is made as to whether a threshold power level difference is met, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117